 



Exhibit 10.2

 

Guarantee of Payment

 

This Guarantee of Payment (this “Guarantee”) is entered into this 5th day of
October, 2018 by DIGITAL POWER LENDING, LLC, a California limited liability
company (“DPL”) in recognition and furtherance of its duties solely with respect
to Section 3.01(a) of that certain Management Agreement (the “Management
Agreement”) as of October 4, 2018, entered into by and between DPL, I.AM INC., a
Nevada limited liability company (“I.AM”), and 876CO, LLC a California limited
liability company (“876CO”). Hereinafter, DPL, I.AM, and 876CO may be referred
to individually as the “Party”, or collectively as the “Parties.”

 

Whereas, under Section 3.01(a) of that certain Management Agreement, in the
event that I.AM terminates the Management Agreement without Cause (as defined
under the Management Agreement), I.AM will be required to pay to 876CO, the sum
of One Million Dollars ($1,000,000), subject to the terms and conditions set
forth in the Management Agreement (the “Guaranteed Obligation”);

 

Whereas, DPL agreed to guarantee payment of the Guaranteed Obligation pursuant
to Section 3.01(a) under the Management Agreement;

 

Whereas, 876CO desires further assurance from DPL of its intent to honor the
guarantee set forth in Section 3.01(a) of the Management Agreement;

 

Whereas, DPL intending to be bound by Section 3.01(a) of the Management
Agreement and by this Guarantee of Payment, and willing to offer 876CO assurance
of DPL’s intent to be bound by the guarantee of the Guaranteed Obligation as set
forth under Section 3.01 (a) of the Management Agreement, agrees as follows:

 

1.       Guarantee. For valuable consideration receipt of which is acknowledged,
DPL hereby guarantees payment of the Guaranteed Obligation, under the Management
Agreement, the terms of which are incorporated herein to extent necessary to
give effect and meaning to this Guarantee. For the avoidance of doubt, DPL’s
obligation under this Guarantee will not under any circumstances exceed any
obligation of I.AM pursuant to the Guaranteed Obligation under the terms and
conditions of the Management Agreement

 

2.       Continued Liability. This Guarantee shall bind and obligate DPL and its
successors and assigns, jointly and severally, for the Guaranteed Obligation as
if the same had been contracted with 876CO, and was due and owing by DPL. The
obligation of DPL under this Guarantee shall remain in full force and effect for
the term that the Guaranteed Obligation is in effect under the Management
Agreement.

 

3.       Representations and Warranties. DPL represents and warrants to 876CO
that DPL has the full power, right and authority to enter into this Guarantee.

 

4.       Release and Discharge Upon Full Payment/Satisfaction. DPL shall be
discharged and released of any obligation under this Guarantee only upon full
payment and satisfaction or termination of the Guaranteed Obligation under the
Management Agreement.

 

5.       No Waiver of Rights. No delay by the holder in enforcing any covenant
or right under this Guarantee shall be deemed a waiver of any covenant or right
and no waiver by the holder of any particular provision of this Guarantee shall
be deemed a waiver of any other provision or a continuing waiver of the
particular provision, and except as so expressly waived, all provisions of this
Guarantee shall continue in full force and effect.

 



  

 

 

6.       Governing Law; Venue; Jurisdiction. The governing law, venue and
jurisdiction shall be identical to that governing the Management Agreement.

 

7.       Severability. If for any reason one or more of the provisions of this
Guarantee or their application to any person or circumstance shall be held to be
invalid, illegal or unenforceable in any respect or to any extent, the
provisions shall, to such extent, be held for naught as though not contained in
this Guarantee but shall nevertheless remain valid, legal and enforceable in all
other respects and to such an extent as may be permissible. In addition, any
such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Guarantee, but this Guarantee shall be construed as if such
invalid, illegal or unenforceable provisions had never been contained in this
Guarantee.

 

8.       Entire Agreement; Amendments in Writing. This Guarantee together with
the terms of the Management Agreement contains all agreements of the Parties
hereto with respect to matters set forth herein and succeeds all prior
agreements and representations by and understandings among the parties hereto
with respect to the matters addressed herein. Any amendment of or supplements to
this Guarantee must be in writing and signed by the Party to be charged. In the
event there is a conflict between this Guarantee and the terms of the Management
Agreement, the terms of the Management Agreement will control and be given
effect.

 



9.       Attorney’s Fees. DPL agrees to pay all reasonable attorney’s fees and
other costs and expenses which may be incurred by 876CO in the enforcement of
this Guarantee, including in connection with any proceeding in bankruptcy.



 

 

                 DATED this 5th day of October, 2018.       GUARANTOR:          
      DIGITAL POWER LENDING, LLC           By: /s/ William Corbett       Title:
CEO

 

 

 



 

 